The act of 1901 (Ga. L. 1901, p. 551; Code, § 46-203) was passed to avoid advance payments after the service of garnishment, where no indebtedness, as hereinafter described, existed. I think the word indebtedness as here used implies an absolute or complete liability, and that if the garnishee has assets in his hands he is entitled to set off any indebtedness owed by the defendant in garnishment, and all such indebtedness. "As to whether such garnishee is or is not indebted to the defendant, or whether such garnishee has assets of such defendant in its hands, should be ascertained by a comparison of their respective claims or accounts, and the judgment should be in accordance therewith." MutualReserve Life Insurance Co. v. Fowler, 2 Ga. App. 537
(supra). "The true rule is that a garnishee, if the debtor be indebted to him, has a lien on funds coming into his hands, or future indebtedness to the debtor on his part, superior to that of the plaintiff in garnishment. He is entitled to pay himself before he is required to collect for the benefit of others; and this applies to any past indebtedness due him by the defendant." Mutual Reserve Life Insurance Co. v.Fowler, supra. The act of 1901 (Code, § 46-203), above referred to, was passed, it seems, to make subject to the lien of garnishment all indebtedness of the garnishee accruing after the date of the service of the garnishment. This act was passed to "alter the rule which had been laid down by the Supreme Court in several cases, to the effect that, even after a summons of garnishment had been served, no lien would attach upon an advance payment for services to be performed in the future." Odum v. Macon Railroad Co., supra. The garnishment law is only intended to reach something actually due to the defendant and which he could himself recover; it does not intend to violate existing contracts, or restrain the right to contract. Under the facts of this case, the holding here is in accordance with the garnishment law of Georgia as amended by the act of 1901 (Code, § 46-203). Therefore I concur in the judgment holding that the court below erred in finding in favor of the garnishee. *Page 438